     Case 2:19-cv-08484-VBF-FFM Document 19 Filed 05/18/20 Page 1 of 1 Page ID #:171



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10     BRO. M VESEY EL,                        )   No. 2:19-cv-08484-VBF-FFM
                                               )
11                        Plaintiff,           )   ORDER ACCEPTING FINDINGS,
                                               )   CONCLUSIONS AND
12                 v.                          )   RECOMMENDATIONS OF
                                               )   UNITED STATES MAGISTRATE JUDGE
13     DEPARTMENT OF CHILDREN                  )
       FAMILY SERVICE(S), et al.,              )
14                                             )
                          Defendants.          )
15                                             )
16           Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17     action, the attached Report and Recommendation of United States Magistrate Judge
18     (“Report”), and the objections thereto. Good cause appearing, the Court concurs with
19     and accepts the findings of fact, conclusions of law, and recommendations contained in
20     the Report after having made a de novo determination of the portions to which
21     objections were directed.
22           IT IS ORDERED that judgment be entered dismissing this action with prejudice.
23
       Dated: May 18, 2020
24
25
                                                      VALERIE BAKER FAIRBANK
26                                                     United States District Judge
27
28
